Citation Nr: 0121155	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  01-02 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of an appendectomy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
granted an increased rating from 0 to 10 percent for the 
veteran's service-connected residuals of an appendectomy.  
The veteran, contending his claim merited a rating in excess 
of 10 percent, filed a notice of disagreement in July 2000 
and a statement of the case (SOC) was issued in December 
2000.  The veteran submitted a substantive appeal in January 
2001, with no hearing requested.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when the evidence of record is 
insufficient for rendering a decision on the claim.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

The Board observes the RO has not been afforded an 
opportunity to consider the claim under the Veterans Claims 
Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
As the Veteran's Claims Assistance Act provisions are 
applicable to the veteran's claim, proceeding with a merits-
based decision could be prejudicial.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (holding that the veteran may be 
unfairly prejudiced by not having been afforded full benefit 
of procedural safeguards when Board addresses merits of claim 
not developed by RO); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992)).  Therefore, 
a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  The veteran contends that he suffers extensive intra-
abdominal adhesions, resulting in pain and constipation, 
residual to his in-service appendectomy.  The only medical 
evidence of record addressing the matter of abdominal 
adhesions is an October 1989 surgical report, which does not 
provide information as to the etiology of the adhesions or 
the current severity of same.  For purposes of determining 
whether an increased rating is warranted, the Board's primary 
focus is upon the current severity of the disability, as 
reflected by current medical evidence of record.  See 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Accordingly, the information of record does not contain 
sufficient medical evidence upon which to render a decision, 
and another VA examination should be provided.  See Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

Furthermore, the Board construes from the veteran's July 2000 
notice of disagreement that he is receiving medical treatment 
from Dr. Juhasz.  As no current records concerning treatment 
by Dr. Juhasz have been obtained, the RO should request the 
same.  If there is no response pertaining to the request, the 
veteran should be so notified and given the opportunity to 
furnish such records himself.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
The veteran is hereby placed on notice that failure to report 
for any scheduled examination may result in an adverse 
determination, including the denial of his claim.  See 
38 C.F.R. § 3.655 (2000).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for entitlement to an increased 
rating for residuals of an appendectomy.  
These sources of evidence may include 
private medical records showing treatment 
of the service-connected disability, 
including medical opinions as to severity 
and any resulting functional impairment; 
and lay statements by witnesses, or 
personal testimony.  The veteran should 
also provide the names and addresses of 
any medical providers who attributed his 
adhesions, complaints of pain or reported 
constipation to the residuals of his 
appendectomy.  Furthermore, he should be 
requested to furnish the names and 
addresses of any physicians or hospitals 
from whom he received treatment or 
surgery for his gallbladder or any other 
intra-abdominal disability.  The dates of 
any surgery or treatment should be 
provided.  Thereafter, upon receiving 
authorization, the RO should obtain and 
associate with the claims folder any 
records identified, including all 
surgical reports not already contained in 
the claims folder and also records 
originating from the office of Dr. 
Juhasz.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a special surgical examination to 
determine all manifestations of the 
residuals of his in-service appendectomy 
and thereafter determine their current 
severity.  The claims folder, along with 
a complete copy of this REMAND, must be 
made available to and be reviewed by the 
examining physician in connection with 
the examination.  All appropriate tests 
and studies, should be conducted and all 
clinical findings should be reported in 
detail (to include review of any 
functional impairment as a result of any 
residuals of appendectomy).  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.  
Specifically the examiner should address 
the following questions:

I.  Is the surgical scar resulting from 
the appendectomy poorly nourished or 
tender or painful on objective 
demonstration?  Is there repeated 
ulceration of the scar?

II.  Whether it is at least as likely as 
not 50/50 that any abdominal adhesions 
exist as residuals to the veteran's in-
service appendectomy.  If so, the 
following questions should be answered:

a.  Does the veteran have 
disturbance of motility, actual 
partial obstruction, reflex 
disturbances, or the presence of 
pain attributable to adhesions from 
the appendectomy?

b.  Does the veteran have severe 
adhesions with definite partial 
obstruction shown by X-ray 
attributable to adhesions from the 
appendectomy?

c.  Does the veteran have frequent 
and prolonged episodes of severe 
colic distension or nausea or 
vomiting as a result of any 
complications from his appendix, 
such as severe peritonitis, rupture 
of appendix or operation with 
drainage?

d.  Does the veteran have partial 
obstruction manifested by delayed 
motility of barium meal and episodes 
of pain attributable to any 
adhesions from the appendectomy?  If 
so, what is the frequency and 
duration of same?

e.  Does the veteran have pulling 
pain on attempting work or 
aggravated by movements of the body, 
or occasional episodes of colic 
pain, nausea, constipation (perhaps 
alternating with diarrhea) or 
abdominal distension attributable to 
the service connected appendectomy?

f.  Are any adhesions attributable 
to the service connected disability 
only mild in degree?

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the intertwined issue of 
whether any abdominal adhesions are a 
manifestation of service connected 
residuals of appendectomy.  If any 
decision is unfavorable to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case on this matter and afforded the 
opportunity to submit a substantive 
appeal.  The veteran and his 
representative are advised that a 
substantive appeal as to this matter is 
necessary if the Board is to address 
this issue.

5.  Thereafter, the RO should re-
adjudicate the veteran's claim of 
entitlement to an increased rating for 
residuals of an appendectomy on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include all 
potentially applicable diagnostic codes, 
the provisions of 38 C.F.R. § 3.655 (as 
appropriate), and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of 
its determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable time before the claims 
folder is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

